DETAILED ACTION
Status of the Claims
Claims 1-33 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application is being examined under the pre-AIA  first to invent provisions.
Status of Office Action: Non-Final

Claim Objections
The following claims are objected to because of the following informalities: 
A.	Claim 29 is objected to because the claim should read:
29.	The adhesive of claim 1 comprising a further matrix material selected from the group consisting of fillers, preservatives, sorbents, other additives, and combinations thereof.
B.	Claim 30 is objected to because the claim should read:
30.	The adhesive of claim 29 wherein the further matrix material is a filler.
C.	Claim 32 is objected to because the claim should read:
32.	The adhesive of claim 29 wherein the further matrix material is a preservative.
Appropriate correction is required.

Claim Rejections – pre-AIA  35 USC § 112
The following is a quotation of the second paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 29-33 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , that applicant regards as the invention.
Claim 29 is drawn to:
29.	The adhesive of claim 1 comprising further matrix material selected from the group consisting of fillers, preservatives, sorbents, other additives, and combinations thereof.
and is indefinite because the recitation, “other additives,” renders the metes and bounds of the claim unclear with respect to which additives may be included, and which may not be.  Subsequent claims 30-33 depend on claim 29 and are thus, indefinite as well.  
Further clarification is required.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-4, 11-14 and 29-31 are rejected on the ground of nonstatutory double patenting over claims 1-13 of US 11,058,793 B2 to Wibaux et al., hereinafter “‘793 Patent,” matured from copending Application No. 14/117,381.
Although the conflicting claims are not identical, they are not patentably distinct because the instant claims as well as the copending claims are drawn to an adhesive composition comprising: an adhesive, microparticles dispersed in the adhesive, the microparticles including a matrix material and at least one active agent wherein at least one active agent is hydrophilic; wherein the matrix material is a binder and wherein the binder is selected from the group consisting of saccharide binders, protein binders, synthetic polymer binders, and combinations thereof; and wherein the adhesive is selected from the group consisting of acrylic adhesives, rubber adhesives, silicone adhesives, polyurethane adhesives, and combinations thereof.
Thus, claims 1-13 of the ‘793 Patent anticipates claim 1-4, 11-14 and 29-31.
Claims 5-10, 15-28 and 32-33 are rejected on the ground of nonstatutory double patenting over claims 1-13 of US 11,058,793 B2 to Wibaux et al., hereinafter “‘793 Patent,” matured from copending Application No. 14/117,381., as applied to claims 1-4 and 11-14, above, and in view of BELLO (US 6,277,401 B1, Issued; hereinafter, “Bello”).
The teachings of the ‘793 Patent, as set forth in the above rejection for nonstatutory double patenting, are hereby incorporated.  However, to the extent that ‘793 Patent DOES NOT TEACH the active agents of claims 5-10 and 15-33, the incorporation thereof is well within the purview of the ordinarily skilled artisan.
Bellos, for instance, teaches drugs such as: 
benzocaine (Bello, col. 4, ln. 35), which is a “pain reducing agent” of claims 5-6,
salicylic acid (Bello, col. 4, ln. 44), which is an “analgesic and anti-inflammatory agent” of claims 7-8,
hydrocortisone (Bello, col. 4, ln. 47), which is a “corticosteroid” of claims 9-10,
amphotericin B (Bello, col. 4, ln. 64), which is an “antifungal” of claims 15-16,
amphotericin B (Bello, col. 4, ln. 64), which is an “antifungal” of claims 15-16,
papain (Bello, col. 5, ln. 4), which is a “debriding agent” of claims 17-18,
“chlorcyclizine hydrochloride” (Bello, col. 5, ln. 5), which is an “antihistamine” of claims 19-20,
“nitrazepam” (Bello, col. 5, ln. 7), which is an “antiepileptic” of claims 21-22,
“nitroglycerine” (Bello, col. 5, ln. 7), which is a “coronary vasodilator” of claims 23-24,
“retinal” (Bello, col. 5, ln. 11), which is a “dermatological agent” of claims 25-26,
“vitamin C” (Bello, col. 5, ln. 17), which is an “ancillary drug” of claims 27-28, and
“preservatives” and “antioxidants” (Bello, col. 5, ln. 25-28), which is encompassed by a “preservative” of claims 32-33.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to take the adhesive composition of the ‘793 Patent, and to have incorporated the drugs taught by Bello.  One would have been motivated to do so with a reasonable expectation of success since both the ‘793 Patent and Bello are directed to adhesive compositions containing active agents.  See MPEP § 2144.07 stating that the selection of a known material based on its suitability for its intended use is prima facie obvious, which cites Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”
Thus, claims 1-13 of the ‘793 Patent and Bello render claims 5-10, 15-28 and 32-33 obvious.

Conclusion
Claims 1-33 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611